DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephans et al. (Langmuir 2000 16 (10), 4706-4710) in view of Kajiyama et al. (US 2006/0068173) or Park et al. (US 2010/0025080).
Regarding claim 1:
Stephans studied the kinetics of alkaline hydrolysis of a polyimide (PMDA-ODA) (abstract). Films of the polymer were subjected to hydrolysis treatments with aqueous sodium hydroxide of various concentrations and for varying times of 0-120 min to provide varying levels of carboxylic acid groups (Experimental Section p4706-4707; Results and Discussion p4707; Fig 2-3). Specific time periods include 2 min and 5 min (Fig. 2). Such surface modification of polyimide improves adhesive bonding with subsequent polymer or metal layers (Introduction p4706).
Stephans is silent with regard to peak intensity values at claimed wavenumbers in an infrared absorption spectrum or a ratio of such values.
The present specification uses a PMDA-ODA polyimide as well (see, e.g., [0026-0028]). The present specification further treats the film surface with an alkali treatment, including sodium hydroxide, for a period of 15 s to 10 min, which then provides the desired ratio of the peak intensity around a wavenumber of 1705 cm-1 to a peak intensity around a wavenumber of 1494 cm-1 (see, e.g., [0055-0057] and [0060-0061]).
The examiner therefore submits Stephans teaching either anticipates the claimed polyimide film or renders it obvious. Stephans anticipates the claimed polyimide film because it discloses using the same polyimide and alkali hydroxide in the same process, including specific lengths of time within the range used in the present invention (i.e., 2 min and 5 min); therefore, Stephans’ film must have the same -1 to a peak intensity around a wavenumber of 1494 cm-1 as claimed. Alternatively, one of ordinary skill in the art would recognize the alkali treatment results in the improved adhesion taught by Stephans. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the alkali treatment conditions to provide the desired level of adhesion for a given end use, including over such conditions that provide for a ratio of peak intensity around a wavenumber of 1705 cm-1 to a peak intensity around a wavenumber of 1494 cm-1 as claimed and thereby arrive at the claimed base film.
Stephans is silent with regard to a printed circuit board and a metal layer that includes a sintered layer of metal particles, an electroless plating layer, and an electroplating layer.
Such features were known in the art. For example, Kajiyama discloses substrates comprising an insulating layer and a metallic film formed thereon to provide a printed circuit board [0002]. To create the substrate, Kojiyama provides the insulating layer, applies a metal compound film containing a first metal to the surface of the insulating layer, irradiates the metal compound film to precipitate the metal, and then uses the precipitated metal as a catalyst layer for further plating [0015; 0022]. Specifically, the further plating comprises first electrolessly plating a metal layer and then electroplating another metal layer [0067; 0100; 0124]. The metal catalyst film can be sintered [0073; 0167]. The insulating layer can be polyimide [0081]. Kajiyama teaches this configuration provides sufficient adhesion between the wiring and the substrate [0013].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the metal layers taught by Kajiyama to the polyimide film of Stephans to provide a substrate for a printed circuit board having improved adhesion between the polyimide film and the metal layers.
Alternatively, Park discloses printed circuit board comprising a circuit pattern on a substrate [abstract; 0008]. The pattern is formed by printing a conductive ink or paste onto the substrate, sintering the layer of ink or paste, forming a primary plating layer formed through electroless or electrolytic plating, and forming a secondary plating layer formed through electroless or electrolytic plating [0011]. The substrate can comprise polyimide [0030]. Park teaches this configuration permits the use of high-melting point metals that improves wetting with solder [0012].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the metal layers taught by Park to the polyimide film of Stephans to provide a substrate for a printed circuit board having improved wetting with solder.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephans et al. (Langmuir 2000 16 (10), 4706-4710) in view of Park et al. (US 2010/0025080).
Regarding claim 7:
Stephans in view of Park discloses a printed circuit board as previously explained. Park teaches the conductive ink contains metal particles having “a diameter of several to several tens of nanometers” and provides an example powder having an average diameter of 30 nm [0027; 0030].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the conductive ink of Park to form the sintered metal layer to provide a printed circuit board according to its invention.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephans et al. (Langmuir 2000 16 (10), 4706-4710) in view of Kajiyama et al. (US 2006/0068173).
Regarding claim 8:
Stephans in view of Kajiyama discloses a printed circuit board as previously explained. Kajiyama teaches its metal catalyst film has a thickness of 0.1-0.5 μm to provide uniformity and adhesion [0077-0078].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the thicknesses of the metal catalyst film taught by Kajiyama to provide a printed circuit board according to its invention.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itatani (US 5,202,411) in view of Kajiyama et al. (US 2006/0068173) or Park et al. (US 2010/0025080).
Regarding claim 1:
Itatani discloses polyimide copolymers that can be provided in the form of films (abstract; col 17 ln 5-41). The films can be used to form circuit substrates (col 18 ln 9+). The reference discloses multiple infrared (IR) spectra (see Brief Description of Drawings and relevant Figures). The spectrum of Example 33 is depicted in Fig. 15 which is said to show peaks at 1382 cm-1 and 1705 cm-1 (col 33 ln 45+). The examiner estimates the peak at 1705 cm-1 has a transmittance of about 22% and the peak at 1382 cm-1 has a transmittance of about 31%. A peak around 1500 cm-1 appears to have a transmittance of about 29% and as can be seen in the spectrum, the values within about 5 cm-1 have similar values as the peaks. A ratio of about 22% to a ratio of about 29% is about 0.76. 

    PNG
    media_image1.png
    846
    1235
    media_image1.png
    Greyscale

Itatani is silent with regard to the measurement angle of incidence and total reflection infrared absorption spectroscopy as claimed; however, absent evidence that the measurement angle of incidence 
Itatani teaches its polyimide films can be used to form circuit substrates (col 18 ln 9+).
Itatani is silent with regard to a metal layer on the surface of the film and a metal layer that includes a sintered layer of metal particles, an electroless plating layer, and an electroplating layer.
Such features were known in the art. For example, Kajiyama discloses substrates comprising an insulating layer and a metallic film formed thereon to provide a printed circuit board [0002]. To create the substrate, Kojiyama provides the insulating layer, applies a metal compound film containing a first metal to the surface of the insulating layer, irradiates the metal compound film to precipitate the metal, and then uses the precipitated metal as a catalyst layer for further plating [0015; 0022]. Specifically, the further plating comprises first electrolessly plating a metal layer and then electroplating another metal layer [0067; 0100; 0124]. The metal catalyst film can be sintered [0073; 0167]. The insulating layer can be polyimide [0081]. Kajiyama teaches this configuration provides sufficient adhesion between the wiring and the substrate [0013].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the metal layers taught by Kajiyama to the polyimide film of Itatani to provide a substrate for a printed circuit board having improved adhesion between the polyimide film and the metal layers.
Alternatively, Park discloses printed circuit board comprising a circuit pattern on a substrate [abstract; 0008]. The pattern is formed by printing a conductive ink or paste onto the substrate, sintering the layer of ink or paste, forming a primary plating layer formed through electroless or electrolytic plating, and forming a secondary plating layer formed through electroless or electrolytic plating [0011]. The substrate can comprise polyimide [0030]. Park teaches this configuration permits the use of high-melting point metals that improves wetting with solder [0012].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the metal layers taught by Park to the polyimide film of Itatani to provide a substrate for a printed circuit board having improved wetting with solder.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itatani (US 5,202,411) in view of Park et al. (US 2010/0025080).
Regarding claim 7:
Itatani in view of Park discloses a printed circuit board as previously explained. Park teaches the conductive ink contains metal particles having “a diameter of several to several tens of nanometers” and provides an example powder having an average diameter of 30 nm [0027; 0030].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the conductive ink of Park to form the sintered metal layer to provide a printed circuit board according to its invention.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itatani (US 5,202,411) in view of Kajiyama et al. (US 2006/0068173).
Regarding claim 8:
Itatani in view of Kajiyama discloses a printed circuit board as previously explained. Kajiyama teaches its metal catalyst film has a thickness of 0.1-0.5 μm to provide uniformity and adhesion [0077-0078].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the thicknesses of the metal catalyst film taught by Kajiyama to provide a printed circuit board according to its invention.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (WO 2015/079717) in view of Kajiyama et al. (US 2006/0068173) or Park et al. (US 2010/0025080).
Note: US 2016/0060483 is used as an English translation of WO ‘717. Citations refer to US ‘483.
Regarding claim 1:
Matsuno discloses polyimides films [0001; 0074-0077]. The films can be used in circuit boards [0057]. Figure 2 depicts an infrared spectrum of a cured polyimide [0059]. Peak D is observed at 1500 -1 and Peak E is observed at 1710 cm-1 [0073]. The examiner estimates the peak at 1710 cm-1 has a transmittance of about 53% and the peak at 1500 cm-1 has a transmittance of about 50%. As can be seen in the spectrum, the values within about 5 cm-1 have similar values as the peaks. A ratio of about 53% to about 50% is about 1.06.

    PNG
    media_image2.png
    739
    1357
    media_image2.png
    Greyscale

Matsuno is silent with regard to the measurement angle of incidence and total reflection infrared absorption spectroscopy as claimed; however, absent evidence that the measurement angle of incidence and total reflection spectroscopy is critical and given that Matsuno meets the claimed ratio of peak intensities, then Matsuno meets the requirements of the present claim.
Matsuno teaches a circuit board comprising the polyimide film and a metal layer thereon [0056-0057].
Matsuno is silent with regard to a metal layer that includes a sintered layer of metal particles, an electroless plating layer, and an electroplating layer.
Such features were known in the art. For example, Kajiyama discloses substrates comprising an insulating layer and a metallic film formed thereon to provide a printed circuit board [0002]. To create the substrate, Kojiyama provides the insulating layer, applies a metal compound film containing a first metal to the surface of the insulating layer, irradiates the metal compound film to precipitate the metal, and then uses the precipitated metal as a catalyst layer for further plating [0015; 0022]. Specifically, the further 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the metal layers taught by Kajiyama to the polyimide film of Matsuno to provide a substrate for a printed circuit board having improved adhesion between the polyimide film and the metal layers.
Alternatively, Park discloses printed circuit board comprising a circuit pattern on a substrate [abstract; 0008]. The pattern is formed by printing a conductive ink or paste onto the substrate, sintering the layer of ink or paste, forming a primary plating layer formed through electroless or electrolytic plating, and forming a secondary plating layer formed through electroless or electrolytic plating [0011]. The substrate can comprise polyimide [0030]. Park teaches this configuration permits the use of high-melting point metals that improves wetting with solder [0012].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply the metal layers taught by Park to the polyimide film of Matsuno to provide a substrate for a printed circuit board having improved wetting with solder.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (WO 2015/079717) in view of Park et al. (US 2010/0025080).
Regarding claim 7:
Matsuno in view of Park discloses a printed circuit board as previously explained. Park teaches the conductive ink contains metal particles having “a diameter of several to several tens of nanometers” and provides an example powder having an average diameter of 30 nm [0027; 0030].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the conductive ink of Park to form the sintered metal layer to provide a printed circuit board according to its invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (WO 2015/079717) in view of Kajiyama et al. (US 2006/0068173).
Regarding claim 8:
Matsuno in view of Kajiyama discloses a printed circuit board as previously explained. Kajiyama teaches its metal catalyst film has a thickness of 0.1-0.5 μm to provide uniformity and adhesion [0077-0078].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the thicknesses of the metal catalyst film taught by Kajiyama to provide a printed circuit board according to its invention.


Response to Arguments
Applicant's arguments filed 11/3/2020 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 to require a metal layer including a sintered layer, an electroless plating layer, and an electroplating layer overcome the previous anticipation rejection over Stephans, the alternative obviousness rejection over Stephans, the anticipation rejection over Itatani, the anticipation rejection over Matsuno, as well as the obviousness rejections separately based on each of these references in view of Yoshi or Kawato. The references are silent with regard to the newly added features.

The examiner respectfully submits, however, that the present claims are properly rejected over Stephans in view of newly cited Kajiyama or Park; Itatani in view of Kajiyama or Park; and Matsuno in view of Kajiyama or Park as described above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787